Citation Nr: 0621999	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  05-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for spondylosis of the 
lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1967 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In February 2006, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of the proceeding is 
of record.

Unfortunately, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

During the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim - including the degree of 
disability and the effective date of an award.  
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006).

Specifically, the Court held that VA must notify the claimant 
that "should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment."  Id. at 488.

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  
This timing requirement also applies to the elements of the 
claim that relate to the initial disability rating assigned.  
Dingess, 19 Vet. App. at 489.  

In an October 2002 VCAA letter, the RO notified the veteran 
that in order to substantiate his claim for an increased 
rating, medical evidence was required showing his condition 
had increased in severity.  The letter, however, did not 
inform him that a schedular or extraschedular evaluation 
would be determined by applying relevant diagnostic codes in 
the rating schedule.   The letter also did not inform him 
that lay statements, employer application rejections or any 
other evidence showing exceptional circumstances could also 
help substantiate his claim, particularly for extraschedular 
consideration.  In addition, the letter did not provide him 
with notice of the type of evidence necessary to establish an 
effective date for this disability.  Accordingly, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in accordance with the 
Dingess/Hartman decision.  

In February 2006, the veteran testified he had not worked for 
20 years because of his back disability (Hr'g. Tr., pg. 4).  
In certain circumstances, an extraschedular evaluation will 
be assigned if the case presents an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
As mentioned, the October 2002 VCAA letter did not inform him 
of the evidence required to substantiate an extraschedular 
evaluation.  He also was not provided with this information 
in the January 2005 statement of the case (SOC), which failed 
to include a discussion of 38 C.F.R. § 3.321(b)(1).  A 
summary of applicable laws and regulations with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination, must be included in the SOC.  38 
C.F.R. 
§ 19.29.  So a remand is required to correct this defect as 
well.

Accordingly, the case is REMANDED for the following action:

Send the veteran a corrective VCAA notice 
to comply with Dingess, particularly 
insofar as the disability rating and 
effective date elements concerning his 
claim for an increased rating for 
spondylosis of lumbar spine.  In addition, 
the letter should ask him to provide any 
evidence in his possession pertaining to 
this claim.  

Then readjudicate the veteran's claim in light of any 
additional evidence obtained.  If it is not granted to his 
satisfaction, prepare a supplemental statement of the case 
(SSOC) and send it to him and his representative.  Include a 
discussion of 38 C.F.R. § 3.321(b)(1) and whether he is 
entitled to an extraschedular evaluation in the SSOC.  Give 
them time to respond before returning the case to the Board 
for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Lawrence M. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



